Case: 22-10005      Document: 00516512092         Page: 1     Date Filed: 10/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                  No. 22-10005
                                Summary Calendar                              FILED
                                                                       October 18, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Michael Vanous,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:21-CR-61-1


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Michael Vanous
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Counsel attempted to mail a copy of his Anders brief to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10005     Document: 00516512092           Page: 2   Date Filed: 10/18/2022




                                    No. 22-10005


   Vanous as well, but it’s not clear from the record if counsel mailed it to the
   correct address. Counsel sent the brief to Vanous’s address of record, a
   facility in Texas. But at some unknown point, Vanous was transferred to an
   institution in Oklahoma. Upon learning of the change in address, the Clerk’s
   Office wrote Vanous and notified him that his attorney had filed an Anders
   motion and that he could respond to it. Vanous filed a response (1) alleging
   that he received ineffective assistance of counsel at the district court, (2)
   stating that he never received his attorney’s Anders brief, and (3) requesting
   to proceed pro se and that counsel produce evidence and documents.
          We have reviewed counsel’s brief and the relevant portions of the
   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Since Vanous may not have received
   counsel’s brief, we look to his response as well to determine if there are
   nonfrivolous issues.
          Vanous’s response does not change our conclusion. The only issues
   he raises are ineffective assistance of counsel claims, which are generally
   inappropriate on direct appeal unless the record is sufficiently developed
   regarding counsel’s conduct and motivations. See United States v. Isgar, 739
   F.3d 829, 841 (5th Cir. 2014). Here, the record is not so developed. Thus,
   we decline to consider his ineffective assistance claims without prejudice to
   his right to pursue relief on collateral review. Furthermore, we deny his
   request to proceed pro se as untimely. See United States v. Wagner, 158 F.3d
   901, 902–03 (5th Cir. 1998).
          Accordingly, counsel’s motion for leave to withdraw is GRANTED
   and counsel is excused from further responsibilities herein.        Vanous’s
   requests for documents and to proceed pro se are DENIED and the
   APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2